Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 1 of 49




              ATTACHMENT A
    Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 2 of 49




                   UNITED STATES DISTRICT COURT
                             FOR THE
                       DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, LEON             )
ATWELL, VICTOR BARRICK, DANIEL            )
BAUMGARDER, WILLIAM BOARD,                )
GEORGE BOLLES, ROGER BOLLES, ANDY         )
BOLLINGER, THOMAS BOLLINGER,              )
LOGAN BOWER, DWIGHT                       )
BRANDENBURG, BERNARD                      )
BROUILLETTE, THOMAS BROUILLETTE,          )
AARON BUTTON, HESTER CHASE,               )
THOMAS CLARK, THOMAS                      )
CLATTERBUCK, PAUL CURRIER, GERRY          )
DELONG, PETE AND ALICE DIEHL, MARK        )
DORING, MARK AND BARBARA DULKIS,          )
GLEN EAVES, MIKE EBY, WILLIAM             )
ECKLAND, DOUG ELLIOT, JAMES ELLIOT,       )
WENDALL ELLIOTT, MICHAEL FAUCHER,         )
DAVID AND ROBIN FITCH, DUANE AND          )
SUSAN FLINT, JOSEPH FULTS, RICHARD        )
GANTNER, STEFAN AND CINDY GEIGER,         ) Case No. 2:16-cv-00287
WILLIAM GLOSS, JOHN GWOZDZ, DAVID         )
AND LAURIE GRANT, JIM AND JOYCE           )
GRAY, DENNIS HALL, ROGER AND JOHN         )
HAMILTON, NEVIN AND MARLIN                )
HILDEBRAND, JAKE AND HARLEN               )
HILLYERD, RICHARD AND TERRI               )
HOLDRIDGE, PAUL HORNING, TERRY            )
AND ROBERT HUYCK, DONALD SCOTT            )
HYMERS, TERRY INCH, RANDY AND             )
LYNETTE INMAN, THEODORE JAYKO,            )
JACK KAHLER, JAMES AND TERESA             )
KEATOR, JIM AND SHARON KEILHOLTZ,         )
GEORGE KEITH, LEE AND ELLEN KLOCK,        )
MIKE AND LISA KRAEGER, FRED               )
LACLAIR, TIM LALYER, FRANK AND            )
JOHN LAMPORT, CORRINE LULL,               )
CHARLES AND GRETCHEN MAINE,               )
THOMAS AND DEBORA MANOS, FRED             )
MATTHEWS, RUSSELL MAXWELL,                )
     Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 3 of 49




GERRY MCINTOSH, STEPHEN MELLOTT,           )
JOHN AND DAVID MITCHELL, THOMAS            )
MONTEITH, WALT MOORE, RICHARD              )
AND SHEILA MORROW, DEAN MOSER,             )
MELISSA MURRAY AND SEAN QUINN,             )
THOMAS NAUMAN, CHARLES NEFF,               )
DAVID NICHOLS, MICHAEL NISSLEY,            )
LOU ANN PARISH, DANIEL PETERS,             )
MARSHA PERRY, CAROLYN AND DAVE             )
POST, JUDY LEE POST, SCOTT                 )
RASMUSEU, BRIAN REAPE, DAVID AND           )
LYNETTE ROBINSON, BRIAN AND LISA           )
ROBINSON, CALVIN ROES, BRADLEY             )
ROHRER, PAUL AND SARAH                     )
ROHRBAUGH, ROBERTA RYAN, SCOTT             )
AND LIN SAWYER, S. ROBERT SENSENIG,        )
THOMAS AND DALE SMITH, DALE AND            )
SUSAN SMITH, DENNIS SMITH, DONALD          )
T. AND DONALD M. SMITH, ROGER AND          )
TAMMY, SMITH, TODD SNYDER,                 )
RICHARD SOURWINE, DANNY                    )
SOURWINE, RANDY SOWERS, SHANE              )
STALTER, GEORGE AND SHIRLEY                )
STAMBAUGH, TRACY STANKO, STEPHEN           )
SOURWINE, RICHARD SWANTAK,                 )
GEORGE AND PATRICIA THOMPSON,              )
JEREMY THOMPSON, KEN AND JUDY              )
TOMPKINS, DANIEL VAUGHN, MARK              )
VISSAR, ERIC WALTS, EDWARD                 )
WALLDROFF, GERALD WETTERHAHN,              )
JR., EUGENE WILCZEWSKI, STEVE              )
WILSON,                                    )
                                           )
          Plaintiffs,                      )
                                           )
     v.                                    )
                                           )
DAIRY FARMERS OF AMERICA, INC., and        )
DAIRY MARKETING SERVICES, LLC,             )
                                           )
          Defendants.                      )



                                    2
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 4 of 49




                                     JURY CHARGE
Members of the Jury:
       Now that you have heard the evidence and the arguments, it is my duty to instruct
you on the law. It is your duty to accept these instructions of law and apply them to the
facts as you determine them. You are not to single out one instruction alone as stating the
law, but must consider the instructions as a whole. You are not to be concerned with the
wisdom of any rule of law stated by the court. Regardless of any opinion you may have
as to what the law is or ought to be, it would be a violation of your sworn duty to base a
verdict upon any view of the law other than that given in the instructions of the court, just
as it would also be a violation of your sworn duty, as judges of the facts, to base a verdict
upon anything other than the evidence presented during the trial.
       The lawyers may have referred to some of the rules of law in their arguments. If
any difference appears between the law as stated by the lawyers and the law as stated by
the court in these instructions, you must follow the court’s instructions.
       Our judicial system requires you to carefully and impartially consider all of the
evidence, follow the law, and reach a just verdict, regardless of the consequences.
           JURORS AS FINDERS OF FACT/RULINGS OF THE COURT
       You and you alone are the triers of the facts. Each of you, as jurors, must
determine the facts for yourselves in reaching a verdict. By the rulings which I made
during the course of the trial, I did not intend to indicate to you or to express my own
views about this case.
                               SYMPATHY/PREJUDICE
       Neither sympathy nor prejudice, for or against the parties, or any other person
involved with this case, should influence you in any manner in reaching your verdict.
Your deliberations should be well-reasoned and impartial.
                                  IMPORTANT CASE
       This is an important case to the parties and the court. You should give it serious
and fair consideration.


                                              3
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 5 of 49




      ARGUMENTS/STATEMENTS/OBJECTIONS OF THE ATTORNEYS
        The opening statements and closing arguments of the attorneys, their questions
and objections, and all other statements that they made during the course of the trial are
not evidence. The attorneys have a duty to object to evidence that they believe is not
admissible. You may not hold it against either side if any attorney feels it is necessary to
make an objection.
                                 NUMBER OF WITNESSES
        The fact that one side may have called more witnesses than the other side is of no
significance. Your task is to evaluate the credibility of the witnesses and to weigh all of the
evidence.
                                 EVIDENCE IN THE CASE
        The evidence in this case consists of the sworn testimony of the witnesses and the
exhibits admitted into evidence, regardless of which party presented the evidence, and any
evidence of which the court took judicial notice. Any evidence to which an objection was
sustained or stricken by the court must be disregarded.
                   EVIDENCE – DIRECT OR CIRCUMSTANTIAL
        There are two types of evidence from which you may find the facts of this case:
direct and circumstantial evidence. Direct evidence is the testimony of someone who
asserts actual knowledge of a fact, such as an eyewitness or the exhibits in the trial.
Circumstantial evidence is proof of a chain of facts and circumstances tending to prove or
disprove an issue in the case.
        For example, if a witness were to testify that he or she had seen cows in a field, that
would be an example of direct evidence that there were cows in a field. On the other hand,
if a witness were to testify that he or she had seen fresh cow tracks in the field, that would
be an example of circumstantial evidence that there had been cows in the field.
        The law does not require a party to prove its claims or defenses by direct evidence
alone, that is, by testimony of an eyewitness. One or more of the essential elements, or all
of the essential elements, may be established by reasonable inference from other facts that
are established by direct testimony. Circumstantial evidence may alone be sufficient to

                                               4
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 6 of 49




prove a claim or defense.
        The law makes no distinction between the weight to be given to direct or
circumstantial evidence. Nor is a greater degree of certainty required of circumstantial
evidence than of direct evidence. You should consider all the evidence in the case and give
it such weight as you think it deserves.
                             CREDIBILITY OF WITNESSES
       You are the sole judges of the credibility of the witnesses, and the weight to give
their testimony is up to you. In considering the testimony of any witness, you may take into
account his or her ability and opportunity to observe; his or her demeanor while testifying;
any interest or bias he or she may have; and the reasonableness of his or her testimony,
considered in light of all of the evidence in the case. Consider also any relation each
witness may bear to either side of the case, any bias or prejudice, the manner in which each
witness might be affected by the verdict, and the extent to which, if at all, each witness is
either supported or contradicted by other evidence in the case.
       Inconsistencies or discrepancies in the testimony of a witness, or between the
testimony of different witnesses, may or may not cause you to discredit a witness’s
testimony. Two or more persons witnessing an incident or transaction may see or hear it
differently. It is your duty to reconcile conflicting testimony if you can do so.
       In weighing the effect of a discrepancy, consider whether it pertains to a matter of
importance or to an unimportant detail, and whether the discrepancy results from innocent
error or intentional falsehood.
       You may give the testimony of each witness such weight, if any, you think it
deserves. You may believe all of the testimony of any witness, you may believe it in part
and disbelieve it in part, or you may reject it altogether. You do not have to accept the
testimony of any witness, even if it is uncontradicted. It is for you to say what you will
believe and what you will disbelieve.
                                  EXPERT WITNESSES
       You have heard evidence from witnesses who are known as expert witnesses. An
expert witness is a person who has special knowledge, experience, training, or education in

                                               5
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 7 of 49




his or her profession or area of study. Because of this expertise, an expert witness may
offer an opinion about one or more of the issues in the case. In evaluating their testimony,
you should evaluate their credibility and statements just as you would with any other
witness. You should also evaluate whether the expert witness’s opinion is supported by the
facts that have been proved, and whether the opinion is supported by the witness’s
knowledge, experience, training, or education. You are not required to give the testimony
of an expert witness any greater weight than you believe it deserves just because the
witness has been referred to as an expert.
                             INTEREST IN THE OUTCOME
       As a general matter, in evaluating the credibility of each witness, you should take
into account any evidence that the witness who testified may benefit in some way from
the outcome of this case. Such an interest may create a motive to testify falsely and may
sway the witness to testify in a way that advances his or her own interests. Therefore, if
you find that any witness whose testimony you are considering has an interest in the
outcome of this trial, then you should bear that factor in mind when evaluating the
credibility of his or her testimony and accept it only with great care.
       This is not to suggest that any witness who has an interest in the outcome of a case
will testify falsely. It is for you to decide to what extent, if at all, the witness’s interest
has affected or colored his or her testimony.
                        PRIOR INCONSISTENT STATEMENTS
       You may find that a witness has made statements outside of this trial that are
inconsistent with the statements that the witness gave here. You may consider the out-of-
court statements not made under oath only to determine the credibility of the witness and
not as evidence of any facts contained in the statements. As to out-of-court statements
that were made under oath, such as statements made in prior testimony, you may consider
them for all purposes, including for the truth of the facts contained therein.
          SPECIALIZED KNOWLEDGE AND EXPERIENCE OF JURORS
       In deliberating upon your verdict, you are not expected to put aside your common
sense or your own observations or experience of the general affairs of life. However, a

                                                 6
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 8 of 49




juror having special knowledge of a subject may neither state this knowledge to fellow
jurors nor act upon it himself or herself in arriving at a verdict. You must not tell your
fellow jurors about matters which are based on special knowledge concerning an issue in
the case that did not come from the evidence received in the courtroom.
                       PREPONDERANCE OF THE EVIDENCE
       To “establish by a preponderance of the evidence” means to prove that something is
more likely than not. In other words, a preponderance of the evidence means such evidence
that, when considered and compared with that opposed to it, has more persuasive force, and
produces in your minds a belief that what is sought to be proved is more likely true than not
true. A preponderance of the evidence means the greater weight of the evidence. In
determining whether a fact, claim, or defense has been proven by a preponderance of the
evidence, you may consider the testimony of witnesses, regardless of who may have called
them, and the exhibits in evidence, and the stipulations, regardless of who may have
produced or introduced them. No proof of absolute certainty is required.
                    INDIVIDUAL CLAIMS OF EACH PLAINTIFF
       There are twenty separate plaintiffs in this lawsuit. Each plaintiff has the burden to
prove every element of his or her claims against DFA. Although some of the evidence you
have heard may be relevant for multiple plaintiffs, other pieces of evidence may only be
relevant to one plaintiff but not others. You must determine which evidence is relevant for
each plaintiff, and keep separate each plaintiff’s individual claims for relief where
appropriate.
       If you find that one plaintiff has satisfied his or her burden of proof against DFA,
you may not use that finding to find in favor of any other plaintiff, unless that other plaintiff
has independently met his or her own burden of proof. Nor may you find in favor of one
plaintiff solely because you have found in favor of another plaintiff. You must evaluate
each plaintiff’s claim on its own individual merits.1



1
       For ease of reference, DFA hereafter inserts any new or revised jury instructions
into the prior version of the jury instructions circulated pursuant to the August 10, 2020

                                               7
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 9 of 49




Authority:    See generally Op. & Or. Granting in Part Defs.’ Mot. to Sever Claims
              for Trial at 8-10, ECF No. 191 (citing Atl. Richfield Co. v. USA Petroleum
              Co., 495 U.S. 328, 334 (1990); Ulysse v. Waste Mgmt. Inc. of Fl., 2013 WL
              11327137, at *4 (S.D. Fla. Sept. 13, 2013), aff’d, 645 F. App’x 838 (11th
              Cir. 2016); Hofmann v. EMI Resorts, Inc., 2010 WL 9034908, at *3 (S.D.
              Fla. July 21, 2010); Thompson v. Sanderson Farms, Inc., 2006 WL 2559852,
              at *2, *4-6 (S.D. Miss. Sept. 1, 2006)); see also Alabama v. Blue Bird Body
              Co., 573 F.2d 309, 320 (5th Cir. 1978); cf. In re Brooklyn Navy Yard
              Asbestos Litig., 971 F.2d 831, 853 (2d Cir. 1992); Garber v. Randell, 477
              F.2d 711, 716-17 (2d Cir. 1973).


         INSTRUCTIONS ON THE SUBSTANTIVE LAW OF THE CASE
       Having explained the general guidelines by which you will evaluate the evidence
in this case, I will now instruct you with regard to the law that is applicable to your
determinations in this case.
                                  PLAINTIFFS’ CLAIMS
       In this case, each Plaintiff alleges claims against Defendants under a federal
antitrust statute called the Sherman Act. The Sherman Act’s purpose is to preserve free
competition in the marketplace.
       Plaintiffs claim that Defendants have a monopsony over the raw Grade A milk
market in Federal Milk Marketing Order 1. You may be familiar with the term
“monopoly,” which refers to a seller’s market power. Monopsony, on the other hand,
refers to the buyer’s market power—a monopsony is to the buy side of the market as a
monopoly is to the sell side of the market. In a monopsony, a buyer has the ability to
control the price at which producers can sell their goods or to exclude competing buyers
from the marketplace.
       Each Plaintiff in this case alleges the same four claims against Defendants:
       (1)    conspiracy in violation of Section 1 of the Sherman Act;
       (2)    conspiracy to monopsonize in violation of Section 2 of the Sherman Act;
       (3)    monopsony in violation of Section 2 of the Sherman Act


charge conference. DFA does not waive any objection to any other instruction in this
version.

                                              8
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 10 of 49




       (4)    attempted monopsony in violation of Section 2 of the Sherman Act.
       I will first address Section 1 of the Sherman Act and Plaintiffs’ claims under that
section.
                        SECTION 1 OF THE SHERMAN ACT
       Plaintiffs allege that Defendants conspired in violation of Section 1 of the Sherman
Act, 15 U.S.C. § 1. Section 1 of the Sherman Act prohibits contracts, combinations, and
conspiracies that unreasonably restrain trade. To establish a violation of Section 1 of the
Sherman Act, Plaintiffs must prove the following:
       (1)    the existence of a contract, combination, or conspiracy between or among at
              least two separate persons or entities;
       (2)    that the contract, combination, or conspiracy unreasonably restrains trade,
              such that:
              a. it affected competition within a relevant market including two aspects:
                      i. A relevant product market
                     ii. A relevant geographic market
              b. it resulted in a substantial adverse effect on competition in any such
                 relevant market based on an analysis of the following steps:
                      i. plaintiffs must first prove that any alleged conspiracy resulted in a
                         substantial adverse effect on competition in the relevant market;
                     ii. if plaintiffs prove that any alleged conspiracy resulted in a
                         substantial adverse effect on competition in the relevant market,
                         defendants must prove that the alleged conspiracy also benefitted
                         competition;
                    iii. if defendants prove that the alleged conspiracy achieved
                         procompetitive benefits, each plaintiff must prove that any
                         legitimate benefits offered by defendants could have been
                         achieved through less restrictive means, and that the conspiracy’s
                         competitive harm substantially outweighs its competitive benefits.
       (3)    that the restraint affects interstate commerce; and
       (4)    that the restraint caused each Plaintiff to suffer an injury to his or her business
              or property.
I will describe each of these four elements in detail.




                                               9
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 11 of 49




Authority:     Model Jury Instructions in Civil Antitrust Cases, B-2-9 (Am. Bar Ass’n
               2016) (modified instruction pursuant to the Court’s direction to the parties at
               the August 10, 2020 charge conference).

                    SECTION 1: EXISTENCE OF A CONSPIRACY
       Plaintiffs allege that Defendants participated in a conspiracy to restrain trade by
reducing and/or eliminating competition in the raw Grade A milk market in Order 1 in
violation of Section 1 of the Sherman Act. To prevail on this claim, each Plaintiff must
prove both of the following elements by a preponderance of the evidence:
       (1)     that a contract, combination, or conspiracy existed; and
       (2)     that Defendants knowingly became a member of that conspiracy.
       Section 1 applies only to conspiracies between separate persons or entities. A
conspiracy is an agreement or an understanding between two or more persons or entities,
such as corporations or limited liability companies. An agreement or understanding exists
when two or more persons or corporations share a commitment to a common scheme. To
establish the existence of a contract, combination, or conspiracy, the evidence does not
need to show that there was a formal or written agreement. An agreement or
understanding may be entirely unspoken.
       A contract, combination, or conspiracy may be formed without all of the parties
reaching an agreement at the same time, such as where competitors separately accept
invitations to participate in a plan to restrain trade. Similarly, it is not essential that all
persons acted exactly alike, nor is it necessary that they all possessed the same motives
for entering the agreement. It is also not necessary that all of the means or methods
claimed by Plaintiffs were agreed upon to carry out the alleged conspiracy, nor that all of
the means or methods that were agreed upon were actually used or put into operation, nor
that all the persons alleged to be members of the conspiracy were actually members. It is
the agreement or understanding to restrain trade that constitutes a contract, combination,
or conspiracy. Therefore, you may find a conspiracy existed regardless of whether it
succeeded or failed.



                                                10
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 12 of 49




       In determining whether an agreement or understanding between two or more
persons or entities has been proved, you must view the evidence as a whole. Each
Plaintiff may prove the existence of the alleged contract, combination, or conspiracy
through direct evidence, circumstantial evidence, or both. Direct evidence is explicit and
requires no inferences to establish the existence of a contract, combination, or conspiracy.
You may also infer the existence of an agreement from the circumstances, including what
you find the alleged members actually did and the words they used. Mere similarity of
conduct among various persons, however, or the fact that they may have associated with
one another and may have met or assembled together, does not by itself establish the
existence of an agreement.
     SECTION 1: ELEMENT 1: THE ROLE OF PARALLEL CONDUCT IN
 DECIDING WHETHER A CONSPIRACY EXISTED FOR PURPOSES OF THE
                     FIRST ELEMENT OF A SECTION 1 CLAIM
       Each plaintiff contends that DFA and the alleged coconspirators in this case engaged
in similar conduct. Each plaintiff further contends that this conduct, when considered with
other evidence, shows that a conspiracy existed between DFA and its alleged
coconspirators.
       The mere fact that DFA and other separate entities engaged in similar conduct, if
you found that happened, would not by itself establish the existence of a conspiracy
between or among DFA and those other entities. Such parallel behavior could be no more
than the result of the exercise of independent judgment in response to identical or similar
market conditions.
       For example, everyone might open their umbrellas on a rainy day, but that similar
behavior would not necessarily mean that they had conspired to open their umbrellas. A
business may lawfully adopt the same prices or other business practices as its competitors,
as long as it does so independently and not as part of an agreement or understanding with
one or more of its competitors. If DFA and another entity acted similarly but independently
of one another, without any agreement or understanding between two or more of them,
then there would not be a conspiracy between them.

                                            11
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 13 of 49




       You must decide whether DFA’s conduct, to the extent you find that it was similar
to that of other entities, was more probably than not the result of an agreement or
understanding among them. You may infer that a conspiracy existed only if you find that
the evidence, when viewed as a whole, makes it more likely that DFA had an unlawful
agreement or understanding, than that DFA acted independently.              In making this
determination, you should consider the similar conduct against the entire background in
which it took place.


Authority:    Model Jury Instructions in Civil Antitrust Cases, A-17 (Am. Bar Ass’n
              2016) (modified instruction pursuant to the Court’s direction to the parties at
              the August 10, 2020 charge conference).

                            SECTION 1: CORPORATIONS
       DFA is a corporation and DMS is a limited liability company. Under the law, a
corporation or limited liability company is a person, but they act only through its agents,
such as their directors, officers, executives, employees, or others acting on their behalf. A
corporation or limited liability company is not capable under the law of conspiring with
their own agents, unincorporated divisions, or wholly-owned subsidiaries. Through its
agents, however, a corporation or limited liability company is capable of conspiring with
other persons or independent entities.
       A corporation or a limited liability company is legally bound by the acts and
statements of its agents or employees done or made within the scope of the agent’s
employment or apparent authority. Acts done within the scope of employment are acts
performed on behalf of the corporation or limited liability company and directly related
to the performance of the duties the agent has general authority to perform. Apparent
authority is the authority that persons outside the corporation or limited liability company
could reasonably believe the agent would have, judging from his or her position with the
company, the responsibilities previously entrusted to the person or the office, and the
circumstances surrounding his or her past conduct. An agent can have apparent authority



                                             12
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 14 of 49




even when, despite these appearances, the agent is actually acting in a dishonest,
fraudulent, or anticompetitive manner.
       To summarize, for a corporation or limited liability company to be legally
responsible for the acts or statements of its agents, you must find that the agent was
acting within the scope of his employment with apparent authority. The fact that a
corporation or limited liability company has instructed its agents not to violate the
antitrust laws does not excuse the corporation or limited liability company from
responsibility for the unlawful acts of its agents done within the scope of their
employment or apparent authority. Corporations and limited liability companies are
entitled to the same fair trial as a private individual. The acts of a corporation or limited
liability companies are to be judged by the same standard as the acts of a private
individual, and you may hold a corporation or limited liability company liable only if
such liability is established by the preponderance of the evidence. All persons, including
corporations and limited liability companies, are equal before the law.
            SECTION 1: ELEMENT 1: PARTICIPATION AND INTENT
       Before you can find that any person or entity was a member of the conspiracy
alleged by each plaintiff, the evidence must show that person or entity knowingly joined in
the unlawful plan at its inception, or at some later time, with the intent to further the alleged
purpose of the conspiracy.
       To act knowingly means to participate deliberately, voluntarily, and intentionally,
and not because of mistake, accident, or other innocent reason. A person or entity may
become a member of a conspiracy without full knowledge of all the details of the
conspiracy, the identity of all its members, or the parts they played. Knowledge of the
essential nature of the plan is enough. On the other hand, a person or entity who has no
knowledge of a conspiracy, but happens to act in a way that helps the conspiracy succeed,
does not thereby become a conspirator.
       A person or entity who knowingly joins an existing conspiracy, or who participates
only in part of a conspiracy with knowledge of the overall conspiracy, is just as responsible



                                               13
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 15 of 49




as if he, she, or it had been one of those who formed or began the conspiracy and
participated in every part of it.
       In determining whether a person or entity was a member of the alleged conspiracy,
you should consider only the evidence about that particular person’s or entity’s statements
and conduct, including any evidence of his, her, or its knowledge and participation in the
events involved and any other evidence of his, her, or its participation in the conspiracy
alleged.
       You may not find that a person or entity was a member of a conspiracy based only
on his, her, or its association with or knowledge of wrongdoing, but it is a factor you may
consider to determine whether he, she, or it was a member of the alleged conspiracy.
       If you find that the alleged conspiracy existed, then the acts and statements of the
conspirators are binding on all those whom you find were members of the conspiracy.
       Once you have found that a person or entity is a member of a conspiracy, he, she,
or it is presumed to remain a member and is responsible for all actions taken by all
coconspirators during and in furtherance of the conspiracy until it is shown that the
conspiracy has been completed or abandoned.


Authority:     Model Jury Instructions in Civil Antitrust Cases, A-21 (Am. Bar Ass’n
               2016).

   SECTION 1: UNREASONABLE RESTRAINT OF TRADE (PER SE RULE)
       The second element that Plaintiffs must prove is that the alleged conspiracy or
agreement resulted in an “unreasonable” restraint on interstate commerce. Here, Plaintiffs
allege that Defendants and their coconspirators restricted and/or eliminated competition
for farmers’ milk in the raw Grade A milk market in Order 1 through the use of
horizontal agreements, which resulted in an unreasonable restraint of trade. A horizontal
agreement is an agreement among competitors.
       Plaintiffs contend that Defendants entered into: (1) agreements with other
cooperatives not to compete for farmers’ milk, including but not limited to, agreements


                                            14
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 16 of 49




not to solicit each other’s members and to share pay prices; (2) agreements with
processors not to compete for farmers’ milk, including but not limited to outsourcing and
long term supply agreements that coupled with most-favored nations pricing and
kickbacks for non-competition; and (3) agreements to coerce farmers or who were
independent farmers or belonged to other cooperatives to join DFA. Plaintiffs allege that
each of these agreements is a horizontal agreement among competitors that restrict
competition.
       The Sherman Act makes unlawful certain agreements that, because of their
harmful effect on competition and lack of redeeming value, are conclusively presumed to
be illegal and an unreasonable restraint of trade, without inquiry about the precise harm
they have caused or the business excuse for their use. Where a plaintiff alleges and
proves what is called a “per se” violation, the plaintiff is not required to prove that the
conduct hurt competition in the market. Included in this category of unlawful agreements
are horizontal agreements amongst competitors that restrict competition. I instruct you
that the agreements between Defendants and their coconspirators were all horizontal
agreements. Therefore, if you find that Plaintiffs have proven the existence of an
agreement or conspiracy to restrain trade by Defendants and their coconspirators, you do
not need to be concerned with whether the agreements was reasonable or unreasonable,
the justifications for the agreement, or the harm, if any, done by it. It is not a defense that
the parties may have acted with good motives, thought that what they were doing was
legal, or that the conspiracy may have had some good results. If there was, in fact, a
conspiracy or agreement as alleged by Plaintiffs, I instruct you that it was an
“unreasonable” restraint of trade in violation of the federal antitrust laws.
SECTION 1: UNREASONABLE RESTRAINT OF TRADE (RULE OF REASON)
       Under Section 1 of the Sherman Act, a restraint of trade is illegal only if it is found
to be unreasonable. Thus, the second fact that Plaintiffs must prove is that the alleged
conspiracy resulted in an “unreasonable” restraint on interstate commerce. Plaintiffs
claim that Defendants unreasonably restrained trade by entering into agreements with
processors not to compete for farmers’ milk. Specifically, Plaintiffs claim that these

                                              15
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 17 of 49




restraints are long-term supply agreements (including full-supply agreements),
outsourcing agreements, and payments for non-competition.
       You must determine whether the challenged restraints were reasonable. In making
this determination, you must first determine whether Plaintiffs have proven that the
challenged restraints resulted in a substantial harm to competition in the raw Grade A
milk market in Order 1. If you find that Plaintiffs have proven that the challenged
restraints resulted in substantial harm to competition, then the burden shifts to Defendants
to prove that the restraints were justified by legitimate procompetitive benefits. If
Defendants prove such legitimate procompetitive benefits, the burden shifts back to the
Plaintiffs to show that any legitimate competitive benefits established by Defendants
could have been achieved through less restrictive means. You must then balance the
competitive harm against the procompetitive benefit. The challenged restraints are illegal
under Section 1 of the Sherman Act only if you find that the competitive harm
substantially outweighs any legitimate procompetitive benefit. I will now review each
step of the analysis in more detail.
  SECTION 1: RESTRAINT OF TRADE – PROOF OF COMPETITIVE HARM
       As I mentioned, to prove that the challenged restraints are unreasonable, Plaintiffs
first must demonstrate that the restraints resulted in, or are likely to result in, substantial
harm to competition.
       Plaintiffs must show that the harm to competition occurred in an identified market,
known as the relevant market. There are two aspects to a relevant market. The first aspect
is known as the relevant product market. The second aspect is known as the relevant
geographic market. Here, the relevant product market is conventional raw Grade A milk
and the relevant geographic market is Order 1. Therefore, you must determine whether
Plaintiffs have proven that the challenged restraint has, or is likely to have, a substantial
harmful effect on competition in that market. [NOTE: DEFENDANTS CHALLENGE
BOTH THE PRODUCT MARKET AND GEOGRAPHIC MARKET DEFINITIONS].
       A harmful effect on competition means a reduction in competition that results in
the loss of some of the benefits of competition. If the challenged conduct has not resulted

                                               16
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 18 of 49




in, or is not likely to result in the loss of some other competitive benefit, then there has
been no effect on competition, and you should find that the challenged conduct was not
unreasonable.
       In determining whether the challenged restraints have produced, or are likely to
produce, harm to competition, you may consider the following factors:
       •        the effect of the restraint on prices, output, product quality and service;
       •        the purpose and nature of the restraint;
       •        the nature and structure of the relevant market;
       •        the number of competitors in the relevant market and the level of
                competition among them, both before and after the restraint was imposed;
                and
       •        whether the Defendants possess market power.
       The last factor mentioned, market power, includes the ability to control price,
exclude competition, or restrict output. An important factor in determining whether
Defendants possess market power is Defendants’ market share, that is, the percentage of
the products or services it sells in the relevant market compared to those sold by all
competitors. Other factors that you may consider in determining whether Defendants
have market power include barriers to entry by new competitors in the relevant market. If
a party does not possess a substantial market share, it is less likely that party possesses
market power. If Defendants do not possess market power, it is less likely that the
challenged restraint has resulted in, or will result in, a substantial harmful effect on
competition in the market.
SECTION 1 CONSPIRACY: ELEMENT 2(b)(ii): UNREASONABLE RESTRAINT
                 OF TRADE – PROOF OF COMPETITIVE BENEFITS
       If you find that each plaintiff has proven that the challenged restraint resulted in
substantial harm to competition in a relevant market, then you next must determine whether
the restraint also benefits competition in other ways. Some of the benefits to competition
can include increased output, higher quality, greater cost savings and other efficiencies. If
you find that the challenged restraint does result in competitive benefits, then the burden
shifts back to each plaintiff to prove that the restraint was not reasonably necessary to

                                               17
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 19 of 49




achieve the benefits. If each plaintiff proves that the same benefits could have been readily
achieved by other, reasonably available alternative means that create substantially less
harm to competition, then they cannot be used to justify the restraint.


Authority:     Model Jury Instructions in Civil Antitrust Cases, C-8 (Am. Bar Ass’n
               2016); see also id. at C-7; Capital Imaging Assocs. v. Mohawk Valley Med.
               Assocs., 996 F.2d 537, 543 (2d Cir. 1993).

             SECTION 1 CONSPIRACY: ELEMENT 2(b)(iii): UNREASONABLE
    RESTRAINT OF TRADE – BALANCING THE COMPETITIVE EFFECTS
       If you find that the alleged restraint was reasonably necessary to achieve
competitive benefits, then you must balance those competitive benefits against the
competitive harm resulting from the same conduct.
       If the competitive harm substantially outweighs the competitive benefits, then the
alleged restraint is unreasonable. If the competitive harm does not substantially outweigh
the competitive benefits, then the alleged restraint is not unreasonable. In conducting this
analysis, you must consider the benefits and harm to competition and consumers, not just
to a single competitor or group of competitors. Each plaintiff bears the burden of proving
that the anticompetitive effect of DFA’s alleged conduct substantially outweighs its
benefits.


Authority:     Model Jury Instructions in Civil Antitrust Cases, C-9 (Am. Bar Ass’n
               2016).

              SECTION 1 CONSPIRACY: ELEMENT 2(b): UNREASONABLE
                 RESTRAINT OF TRADE – EXCLUSIVE DEALING
       Each plaintiff asserts that, as part of the conspiracy he, she, or it alleges, DFA
entered into full supply agreements with certain processors, which required those




                                             18
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 20 of 49




processors to purchase raw milk exclusively from DFA for a period of time. DFA disputes
plaintiffs’ characterization of these agreements.
       Exclusive dealing arrangements require a buyer of a product or service to obtain
that product or service exclusively from one supplier for a period of time. From the
standpoint of the buyer or seller, exclusive dealing arrangements may have potential
procompetitive effects that benefit consumers and that need to be weighed against the
potential anticompetitive effect of foreclosing competing suppliers’ access to the buyer and
the buyer’s access to competing suppliers’ products and services.
       If you determine that DFA entered into exclusive supply agreements with certain
processors, then, in determining whether DFA’s supply agreements with those processors
had a substantially harmful effect on competition in a relevant market, you should consider
the nature and history of the use of full supply agreements in the dairy industry, whether
buyers have independent reasons for entering into full supply agreements or were coerced
into entering into them, whether other competing suppliers also offer full supply
agreements, the extent of competition among competing suppliers for full supply
agreements with buyers, DFA’s position in the marketplace, the competitive alternatives
to DFA’s products or services, the reasons DFA and processors entered into the full supply
agreements at issue, and the effect of the use of the full supply agreements on the ability
of other competing buyers to enter the market and on price and other competition in the
market for buyers of raw milk.
       By considering all of these factors, you should determine whether the exclusive
dealing contracts adversely affected the premiums paid by buyers, output, or quality of raw
milk in the relevant market. Where a restraint does not adversely affect price, output, or
quality, it is unlikely to substantially harm competition between buyers for the relevant
product.


Authority:    Model Jury Instructions in Civil Antitrust Cases, D-71, D-73 (Am. Bar Ass’n
              2016) (modified instruction).



                                             19
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 21 of 49




             SECTION 1 CONSPIRACY: ELEMENT 2(b): UNREASONABLE
                   RESTRAINT OF TRADE – JOINT VENTURES
       Each plaintiff also alleges that DFA entered into agreements with other cooperatives
that affected raw milk premiums that farmers received. DFA disputes each plaintiff’s
characterization of the evidence. DFA contends it operated DMS as a joint venture with
several other cooperatives during the relevant period of this case, and that this joint
venture—including any agreement reached pursuant to it—was lawful.
       The antitrust laws treat agreements relating to price that are part of an integration of
the assets or resources of two or more businesses—which is sometimes known as a joint
venture—differently than naked agreements on price. Naked agreements on price are
simply agreements on the price that two separate companies will charge for their products,
and those agreements are always unlawful outside of the context of agricultural
cooperatives. On the other hand, where two companies combine substantial portions of
their businesses, an agreement on the price to be charged can be a natural aspect of the
business integration. The law recognizes that these business integrations often have
positive effects on competition and can provide benefits to consumers.
       If you conclude that there was an agreement between DFA and other cooperatives,
you should assess whether that agreement was part of an integration of the cooperatives’
assets and resources for a purpose other than merely to suppress farmer pay premiums. In
making this determination, you should first assess whether DFA and those cooperatives
have combined their assets or resources and whether that business integration was designed
to achieve competitive benefits, such as creating a new product or service, generating
efficiencies that the cooperatives would not have been able to achieve independently, or
providing some other benefit to competition or farmers. The mere coordination of decisions
on price, output, customers, territories, and the like is not an integration of assets or
resources. Cost savings alone, without an integration of assets or resources, are not proof
of a procompetitive benefit.
       If you conclude that there was an integration of assets or resources, you should next
assess whether the alleged agreement was reasonably necessary to achieve the competitive

                                              20
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 22 of 49




benefits of the business integration. If the alleged agreement was reasonably necessary to
achieve the competitive benefits of the business integration, then you should conclude that
the alleged agreement was part of an integration of the companies’ assets or resources, and
you should assess whether that agreement results in an adverse effect on competition that
outweighs any procompetitive benefit.


Authority:     Model Jury Instructions in Civil Antitrust Cases, B-27 (Am. Bar Ass’n
               2016) (modified instruction).

               SECTION 1: EFFECT ON INTERSTATE COMMERCE
       The Sherman Act applies only to conduct or restraints that affect interstate or
foreign commerce. The term “interstate commerce” refers to business transacted across
state lines.
       In this case, Plaintiffs contend that Defendants’ conduct and the challenged
restraints affect interstate commerce. It is not necessary that Defendants’ conduct or
restraint occur in multiple states. It is enough if some of Defendants’ activities that were
affected by the conduct or restraint have some effect on interstate commerce.
        SHERMAN ACT SECTION 2: MONOPSONIZATION – ELEMENTS
       Plaintiffs allege that they were injured by Defendants’ unlawful monopsonization
of the raw Grade A milk market in Order 1 in violation of Section 2 of the Sherman Act.
As I explained earlier, a monopsony exists where a single buyer substantially controls the
market as the primary purchaser of products offered by sellers. Here, a monopsony may
exist if the purchasers of raw Grade A milk exert unlawful control over where farmers
can either sell their milk or the price at which they can sell it. A Section 2 violation is
legally distinct from a violation of Section 1; however, a monopsony is a type of restraint
of trade under Section 1.
       To prevail on this claim, each Plaintiff must prove each of the following elements
by a preponderance of the evidence:
       (1)     the alleged market is a valid antitrust market;


                                              21
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 23 of 49




       (2)     Defendants possessed monopsony power in that market;
       (3)     Defendants willfully acquired or maintained monopsony power in that
               market by engaging in anticompetitive conduct;
       (4)     Defendants’ conduct occurred in or affected interstate commerce; and
       (5)     Plaintiffs were injured in their business or property because of Defendants’
               anticompetitive conduct.
       I will explain each of these elements in more detail.
       If you find that Plaintiffs failed to prove any of these elements, then you must find
for Defendants and against Plaintiffs on this claim. If you find that Plaintiffs have proved
each of these elements by a preponderance of the evidence, then you must find for
Plaintiffs and against Defendants on this claim.
             SECTION 2: MONOPSONIZATION – RELEVANT MARKET
       Plaintiffs must prove by a preponderance of the evidence that Defendants had
monopsony power in a relevant market. Defining the relevant market is essential because
you are required to make a judgment about whether Defendants have monopsony power
in a properly defined economic market. To make this judgment, you must be able to
determine what, if any, economic forces restrain Defendants’ freedom to set prices in the
relevant product market. The most likely and most important restraining force will be
actual and potential competition from other firms and their products. This includes all
firms and products that act or likely could act as restraints on Defendants’ power to
exclude competition or set prices as it pleases because sellers could switch if Defendants
set the prices too low. All the firms and products that exert such restraining force are
within what is called the relevant market.
       I instruct you that in this case, the relevant product market is conventional raw
Grade A milk and the relevant geographic market is Federal Milk Marketing Order 1.
             SECTION 2: MONOPSONIZATION – MONOPSONY POWER
       To prove their monopsonization claim, Plaintiffs must prove that Defendants have
monopsony power in a relevant antitrust market. Monopsony power is the power to
control prices or exclude competition in a relevant antitrust market as the purchaser of
products. More precisely, a firm is a monopsonist if it can exert control over or reduce the

                                             22
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 24 of 49




price for the sale of a goods, here, conventional raw Grade A milk, from a seller or
sellers, here, the farmers. Possession of monopsony power, in and of itself, is not
unlawful.
  SECTION 2: MONOPSONIZATION – DIRECT AND INDIRECT PROOF OF
                                MONOPSONY POWER
       You must determine whether Defendants have monopsony power in the relevant
market. As I instructed you earlier, a monopsony is to the buy side of the market what a
monopoly is to the sell side of the market. Monopsony power is the power to control
prices or exclude competition in a relevant antitrust market. More precisely, a firm is a
monopsonist if it can profitably lower or maintain prices for a significant period of time,
below competitive levels.
       There are two ways that Plaintiffs may show Defendants possessed monopsony
power in the relevant market: the first is through “direct” proof and the second is through
“indirect” proof. Under the direct method, Plaintiffs can meet their burden by showing
that Defendants have the ability to reduce or control the price of conventional raw Grade
A milk or otherwise reduce competition in the relevant market. Plaintiffs must prove that
Defendants have the power to do so by itself or with its coconspirators. Plaintiffs must
also prove that Defendants have the power to reduce or control prices below a
competitive level for a significant period of time. If Defendants would lose too much
business to other competitors that it would become unprofitable to continue excluding
competition or reducing prices, then Defendants do not have monopsony power.
       Under the second method of proving monopsony power, the indirect method,
Plaintiffs have introduced evidence of the structure of the market to show that Defendants
have monopsony power. The evidence presented by the parties includes evidence of
Defendants’ market share, barriers to entry, history of plant closures, and market share
trends. If this evidence establishes that Defendants have the power to control prices or
exclude competition in the relevant market, then you may conclude that Defendants have
monopsony power in the market.



                                             23
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 25 of 49




       The first factor you should consider is Defendants’ share of the relevant market.
Based on the evidence that you have heard about Defendants’ market share, you should
determine Defendants’ market share as a percentage of sales of raw Grade A milk in the
relevant market. Defendants must have a significant share of the market in order to
possess monopsony power. The higher the company’s share, the higher the likelihood
that a company has monopsony power.
       In evaluating whether the percentage of market share supports a finding of
monopsony power, you also should consider other aspects of the relevant market,
including barriers to entry, market share trends, the number and size of competitors.
Along with Defendants’ market share, these factors should inform you as to whether
Defendants have monopsony power.
       A market share below 50 percent is ordinarily not sufficient to support a
conclusion that a defendant has monopsony power. However, if you find that the other
evidence demonstrates that Defendants do, in fact, have monopsony power despite
having a market share below 50 percent, you may conclude that Defendants have
monopsony power.
       The trend in Defendants’ market share is also something you may consider. An
increasing market share may strengthen an inference that a company has monopsony
power, particularly where that company has a high market share.
       You may also consider whether there are barriers to entry into the relevant market.
Barriers to entry make it difficult for new competitors to enter the relevant market in a
meaningful and timely way. Barriers to entry might include the large financial investment
required to build a plant or satisfy governmental regulations. Evidence of low or no entry
barriers may be evidence that Defendants do not have monopsony power, regardless of
Defendants’ market share, because new competitors could enter easily if Defendants
attempted to reduce prices for a substantial period of time. By contrast, evidence of high
barriers to entry along with high market share may support an inference that Defendants
have monopsony power.



                                             24
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 26 of 49




       The history of entry and exit into the relevant market may be helpful to consider.
Entry of new competitors or expansion of existing competitors may be evidence that
Defendants lack monopsony power. On the other hand, departures from the market, or the
failure of firms to enter the market, may support an inference that Defendants have
monopsony power.
       If you find that Defendants have monopsony power in the relevant market, then
you must consider the remaining elements of this claim.
      SECTION 2: MONOPSONIZATION – WILLFUL ACQUISITION OR
                    MAINTENANCE OF MONOPSONY POWER
       The next element Plaintiffs must prove is that Defendants willfully acquired or
maintained monopsony power through anticompetitive or predatory acts or practices.
Anticompetitive acts are acts or practices, other than competition on the merits, that have
the effect of preventing or excluding competition or frustrating or foreclosing the efforts
of other companies to compete for customers within the relevant market. Harm to
competition is to be distinguished from harm to a single competitor or group of
competitors, which does not necessarily constitute harm to competition.
       Mere possession of monopsony power, if lawfully acquired, does not violate the
antitrust laws. A company with monopsony power may compete aggressively without
violating the antitrust laws. Conduct only becomes unlawful where it involves
anticompetitive acts. All companies have a desire to increase their profits and increase
their market share. These goals are an essential part of a competitive marketplace, and the
antitrust laws do not make these goals—or the achievement of these goals—unlawful, as
long as the company does not use anticompetitive means to achieve these goals.
       In determining whether Defendants’ conduct was anticompetitive or whether it
was legitimate business conduct, you should determine whether the conduct is consistent
with competition on the merits, whether the conduct provides benefits to consumers, and
whether the conduct would make business sense apart from any effect it has on excluding
competition or harming competitors.



                                             25
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 27 of 49




       The acts or practices that result in the acquisition or maintenance of monopsony
power must represent more than the conduct of business that is part of that normal
competitive process or commercial success. They must represent conduct that has made it
very difficult or impossible for competitors to compete and that was taken for no
legitimate business reason. You may not find that a company willfully acquired or
maintained monopsony power through anticompetitive means if it has acquired or
maintained that power solely through the exercise of superior foresight and skill.
       If you find that Plaintiffs have proven by a preponderance of the evidence that
Defendants willfully acquired or maintained monopsony power through anticompetitive
acts, then you must consider whether plaintiffs have proved the remaining elements of
this claim.
     SECTION 2: MONOPSONIZATION – ANTICOMPETITIVE CONDUCT
       One of the elements Plaintiffs must prove to prevail on their monopsonization
claim is that Defendants engaged in anticompetitive or predatory conduct. Plaintiffs claim
that this element is satisfied in this case because Defendants acquired and/or maintained
monopsony power through predatory means by entering into or otherwise agreeing with
other cooperatives and processors not to compete for farmers’ milk. Plaintiffs also claim
that Defendants coerced farmers to market their milk through DMS and/or join DFA.
 SECTION 2: MONOPSONIZATION: ELEMENT 3 – WILLFUL ACQUISITION
              OR MAINTENANCE OF MONOPSONY POWER THROUGH
               ANTICOMPETITIVE CONDUCT (REFUSAL TO DEAL)
       As I have told you, one of the elements each plaintiff must prove is that DFA
engaged in anticompetitive conduct. Each plaintiff claims that this element is satisfied in
this case because DFA unlawfully refused to deal with itself or another plaintiff,
competitors of DFA.
       Ordinarily, a company may deal or refuse to deal with whomever it pleases, so long
as it acts independently. Even a company with monopsony power in the relevant market
has no general duty to cooperate with its business rivals and ordinarily may refuse to deal
with them.

                                            26
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 28 of 49




       Considering all of the facts and circumstances, you must decide whether DFA’s
refusal to deal was motivated solely by an anticompetitive intent. A refusal to deal with a
competitor constitutes anticompetitive conduct only where the refusal is contrary to the
short-run best interest of DFA or its farmer-members, and where it makes sense for DFA
or its farmer-members only because it harms competitors in the purchase of raw milk and
helps DFA achieve or maintain monopsony power in that market in the long run.
       DFA has introduced evidence that its refusal to deal with certain independent
farmers and cooperatives was based on legitimate business purposes. A refusal to deal that
is based in part on legitimate business reasons does not violate the antitrust laws, even if it
is also motivated by a desire to harm competitors or does in fact harm competitors. In
general, the desire to maintain monopsony power or to block entry of competitors is not a
legitimate business purpose. A legitimate business purpose is one that benefits DFA
regardless of any harmful effects on competitors, such as a purpose to promote efficiency,
quality, offer a better product or service, or increase short-term profits. In other words, if
the refusal to deal results in short-term or long-term benefits to DFA or its farmer-
members—such as more profits, reduction of costs, a higher market share, or avoiding the
loss of customers—then it is not anticompetitive, and you must find for DFA on this
element. On the other hand, if the refusal to deal hurts DFA in the short-term and is
undertaken only because DFA expects it to harm competitors and enhance its monopsony
power in the long run, then you may conclude that it constitutes anticompetitive conduct.


Authority:    Model Jury Instructions in Civil Antitrust Cases, B-129 (Am. Bar Ass’n
              2016).

             SECTION 2: ATTEMPT TO MONOPSONIZE – ELEMENTS
       Plaintiffs also allege that they were injured by Defendants’ unlawful attempt to
monopsonize the market for raw Grade A milk in Order 1. To prevail on their claim of




                                              27
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 29 of 49




attempted monopsonization, Plaintiffs must prove each of the following elements by a
preponderance of the evidence:
       (1)    Defendants engaged in predatory or anticompetitive conduct;
       (2)    Defendants had a specific intent to achieve monopsony power in a relevant
              market;
       (3)    there was a dangerous probability that Defendants would achieve their goal
              of monopsony power in the relevant market;
       (4)    Defendants’ conduct occurred in or affected interstate commerce; and
       (5)    Plaintiffs were injured in their business by Defendants’ anticompetitive
              conduct.
       If you find that the evidence is sufficient to prove all five elements, then you must
find for Plaintiffs on their claim for attempted monopsonization. I will explain these
elements in more detail.
      SECTION 2: ATTEMPT TO MONOPSONIZE – ANTICOMPETITIVE
                                        CONDUCT
       To establish the first element of their attempted monopsony claim, it is not
sufficient for Plaintiffs to prove that Defendants intended to monopsonize the relevant
market. Plaintiffs must also show that Defendants engaged in predatory conduct, coupled
with an intent to monopsonize and a dangerous probability that Defendants would
succeed.
       SECTION 2: ATTEMPT TO MONOPSONIZE – SPECIFIC INTENT
       The second element that Plaintiffs must prove is that Defendants had a specific
intent to monopsonize in a relevant market. In other words, you must decide if the
evidence shows the Defendants acted with the conscious aim of acquiring the power to
control prices or to exclude or destroy competition in the relevant market.
       There are several ways in which Plaintiffs may prove Defendants had the specific
intent to monopsonize. There may be evidence of direct statements of Defendants’ intent
to obtain a monopsony in the relevant market. Specific intent may also be inferred from
what Defendants did. For example, if the evidence shows that Defendants lacked a
legitimate business justification for their conduct in the relevant market and the natural

                                             28
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 30 of 49




and probable consequence of that was to give Defendants control over prices or to
exclude competition, and this was plainly foreseeable by Defendants, then you may (but
are not required to) infer Defendants specifically intended to acquire monopsony power.
 SECTION 2: ATTEMPT TO MONOPSONIZE – DANGEROUS PROBABILITY
                                     OF SUCCESS
      You also must determine if the evidence shows that there was a dangerous
probability that Defendants would succeed in achieving monopsony power if they
continued to engage in the same or similar conduct.
      In making this determination, you should consider such factors as:
      •      Defendants’ market share;
      •      the trend in Defendants’ market share;
      •      whether the barriers to entry into the market made it difficult for
             competitors to enter the market; and
      •      the likely effect of any anticompetitive conduct on Defendants’ share of the
             market.
      Again, the purpose of looking at these and other factors is to determine whether
there was a dangerous probability that Defendants would ultimately acquire monopsony
power. A dangerous probability of success need not mean that success was nearly certain,
but it does mean that there was a substantial and real likelihood that Defendants would
ultimately acquire monopsony power.
          SECTION 2: CONSPIRACY TO MONOPSONIZE – ELEMENTS
      Each plaintiff alleges that DFA conspired to monopsonize in violation of Section 2
of the Sherman Act. To prevail on this claim, each plaintiff must prove, by a preponderance
of the evidence, each of the following elements:
      (1)    DFA and one or more corporations or entities knowingly entered into an
             agreement or mutual understanding for DFA to obtain or maintain
             monopsony power in a relevant antitrust market;
      (2)    With regard to that agreement, DFA and the other alleged coconspirator or
             coconspirators specifically intended that DFA would obtain or maintain
             monopsony power in the raw Grade A milk market in Order 1;

                                            29
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 31 of 49




       (3)    DFA committed an overt act in furtherance of the conspiracy;
       (4)    DFA’s activities occurred in or affected interstate commerce; and
       (5)    Each plaintiff was injured in his, her, or its business because of the
              conspiracy to monopsonize.
       As I instructed you earlier, each plaintiff is required to prove that DFA possessed
monopsony power in the relevant market. In considering each plaintiff’s claim for
conspiracy to monopsonize, you may consider the aggregate market share of the
coconspirators in evaluating the likely effects of an alleged conspiracy. However, you may
not aggregate the market share of the coconspirators for purposes of determining whether
DFA has monopsony power, in terms of the monopsony power element of this or any claim.
       If you find that the evidence is sufficient to prove each element, then you must find
for that plaintiff and against DFA on that plaintiff’ conspiracy to monopsonize claim. If
you find that the evidence is not sufficient to prove each element by a preponderance of
the evidence, then you must find for DFA.


Authority:    Model Jury Instructions in Civil Antitrust Cases, E-167 (Am. Bar Ass’n
              2016) (modified instruction pursuant to the Court’s direction to the parties at
              the August 10, 2020 charge conference).

     SECTION 2: CONSPIRACY TO MONOPSONIZE – SPECIFIC INTENT
       If you determine that there was an agreement among Defendants and their
coconspirators to monopsonize in the raw Grade A milk market in Order 1, you must then
decide, as to each Defendant, whether Plaintiffs have proven that Defendants specifically
intended that the members of the conspiracy would acquire or maintain monopsony
power in the raw Grade A milk market in Order 1. In other words, you must decide
whether the evidence shows that Defendants entered into agreements with the conscious
aim of using anticompetitive conduct to acquire or maintain the power to control prices or
exclude competition. It is not essential that Plaintiffs prove the use of the power to
exclude or the actual exclusion of existing or potential competitors.




                                             30
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 32 of 49




       There are several ways in which Plaintiffs may prove that Defendants had the
specific intent to monopsonize. There may be evidence of direct statements of
Defendants’ intent to use anticompetitive means to acquire monopsony power in the
market.
       Specific intent may also be inferred from what Defendants did. For example, if the
evidence shows that the natural and probable consequence of the agreement or of the
conduct of the parties to the agreement was to exclude or destroy competition in the raw
Grade A milk market in Order 1, that there was no legitimate business justification but
the destruction or damage to competition, and that this was plainly foreseeable by
Defendants, then you may (but are not require to) infer that Defendants specifically
intended to acquire monopsony power by using anticompetitive conduct.
       In determining whether each Defendant has a specific intent to monopsonize, you
should take into consideration the extent of competition Defendants would face from
buyers of identical or equivalent goods and whether they had or probably could have
acquired sufficient power, acting together as a group, to control prices in and to exclude
competition in the relevant market. If you find that it is unlikely that Defendants could
have achieved the power to exclude competition, then you may consider this as
circumstantial evidence that Defendants did not have the required specific intent to
monopsonize.
             SECTION 1 AND SECTION 2: INJURY AND CAUSATION
       If you find that Defendants’ conduct violated either Section 1 or Section 2 of the
Sherman Act, then you must decide if each Plaintiff was injured by that conduct. Each
Plaintiff is entitled to recover damages for an injury to his or her business if he or she can
establish three elements of injury and causation:
       (1)    The Plaintiff was in fact injured as a result of Defendants’ violation of the
              antitrust laws;
       (2)    Defendants’ illegal conduct was a material cause of the Plaintiff’s injury;
              and
       (3)    The Plaintiff’s injury is an injury of the type that the antitrust laws were
              intended to prevent.

                                              31
          Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 33 of 49




          In order to establish “injury in fact,” it must be established that the Plaintiff was
injured as a result of Defendants’ violation of the antitrust laws. Proving the fact of
damage does not require a Plaintiff to prove the dollar value of his or her injury. It
requires only that it be established that the Plaintiff in fact suffered an injury as a result of
Defendants’ antitrust violation. If you find that a Plaintiff has established that it was in
fact injured, you may consider the amount of that Plaintiff’s damages.
          Each Plaintiff must also establish by a preponderance of the evidence that
Defendants’ conduct was a material cause of his or her injury. This means that some
damage occurred to that Plaintiff as a result of Defendants’ antitrust violation, and not
some other cause. It is not required that Defendants’ antitrust violation be the sole cause
of the Plaintiff’s injury, nor do all other possible causes of injury need to be eliminated. It
is enough if the Plaintiff proves that the antitrust violation was a material cause of its
injury.
          Each Plaintiff must also establish that its injury was the type of injury that the
antitrust laws were intended to prevent. This is sometimes referred to as “antitrust
injury.” If a Plaintiff’s injuries were caused by a reduction in competition, acts that would
lead to a reduction in competition, or acts that would otherwise harm producers, then that
Plaintiff’s injuries are antitrust injuries. In establishing antitrust injury, Plaintiffs can rely
on the aggregate effect of the alleged conspiracy.
                                STATUTE OF LIMITATIONS
          The statute of limitations for the Sherman Act does not permit recovery of
damages for any injuries sustained by any of the Plaintiffs prior to October 8, 2005. In
deciding whether Defendants’ conduct caused a Plaintiff’s injury in fact, you may only
consider overt acts taken by Defendants after October 8, 2005. Agreements that
Defendants entered into prior to October 8, 2005 cannot be the cause of an injury in fact
for which any Plaintiff may recover damages in this case. You may only find that a
Plaintiff was, in fact, injured by an alleged antitrust violation if you find Defendants’
actions after October 8, 2005 injured that Plaintiff.



                                                 32
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 34 of 49




                               CAPPER-VOLSTEAD ACT2
              Preface To DFA’s Two Proposed Alternative Instructions:
       DFA respectfully objects to the Court’s current contemplated placement of this
Instruction regarding the Capper-Volstead Act, to the extent that the Court still intends for
it to follow instructions on the elements of plaintiffs’ Sherman Act claims that are given
without regard to plaintiffs’ burden on those elements if DFA is found to be a qualified
Capper-Volstead Act cooperative.
       There is no dispute that the analysis of the necessary elements of plaintiffs’ claims
will differ if DFA qualifies as a Capper-Volstead protected entity. That is because, in the
context of this case, the Capper-Volstead Act does not operate in the manner of a classic
affirmative defense, because everyone agrees that it does not provide complete immunity
to any legal claim that any plaintiff has asserted against DFA. However, if DFA qualifies
as a Capper-Volstead protected entity, it does affect the type of conduct upon which a jury
can rely to find that a plaintiff has met its burden to prove a Section 1 or Section 2 violation.
Specifically, some collective action (in particular, collective marketing, price-setting, and
processing) is not actionable when undertaken by an entity that qualifies under the Capper-
Volstead Act. Moreover, as the Court has recognized, if DFA qualifies as a Capper-
Volstead protected entity, only predatory conduct by DFA—as opposed to conduct that is
merely anticompetitive—may suffice to establish Section 2 liability. See generally Op. &
Or. Granting in Part & Denying in Part Defs’ Mot. for Summ. J. at 34, Sept. 27, 2019, ECF
No. 130 (noting that the Capper-Volstead Act does not extend immunity to a cooperative
who acquires or exercises monopsony power in a predatory fashion) (citing Fairdale
Farms v. Yankee Milk, 635 F.2d 1037, 1044 (2d Cir. 1980)). Further, if DFA is found to
qualify for Capper-Volstead Act protections, the existence, nature, and purpose of the
Capper-Volstead Act provides important context for the jury’s evaluation of the evidence.



2
        DFA requests the opportunity to further amend its proposed Capper-Volstead Act
instruction, offered herein, in the event the Court agrees that this Instruction should precede
its instructions on the substantive elements of plaintiffs’ Sherman Act claims.

                                               33
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 35 of 49




       For this reason, DFA maintains that the best and most efficient course is for the
Court to instruct the jury regarding the existence and requirements of the Capper-Volstead
Act—and its potential impact on the remaining claims in the case—at the outset of the jury
instructions. This Instruction should follow the summary of plaintiffs’ claims, but precede
the Court’s substantive instructions on Section 1 or Section 2 of the Sherman Act. Any
other approach risks unduly confusing the jury and prejudicing DFA.
       The Court’s currently contemplated order of jury instructions implies that the jury
would have to analyze each of the plaintiffs’ claims under one set of instructions for both
Section 1 and Section 2, without considering any potential ramifications of the Capper-
Volstead Act, and to form a view about each claim essentially with blinders on. If and only
if the jury concludes that some plaintiff has satisfied his, her, or its burden under that first
set of instructions, the jury would then go on to consider whether DFA is a Capper-Volstead
protected entity. However, if the jury finds that DFA is Capper-Volstead protected, then
the jury would have to be instructed to go back and reconsider whether each plaintiff has
still met his, her, or its burden for Section 1 and/or Section 2 liability under an entirely
different set of instructions. Placing all the Capper-Volstead Act instructions after the end
of the instructions relating to plaintiffs’ liability elements would thus require the jury to
have to do everything twice, and would force it to waste considerable time debating the
implications of some DFA conduct that would not be actionable if the jury finds that it is
a qualifying cooperative. That order and burden on the jury would severely, unduly, and
disproportionately prejudice DFA and no reasonable jury could be expected to keep all of
this straight.
       For these reasons, DFA proposes two alternative instructions. The first would apply
if the Court determines that the better course is to instruct on the Capper-Volstead Act
before the instructions about the merits of plaintiffs’ claims. The second would apply if the
Court (over DFA’s continuing objection) concludes that the jury can only be instructed on
Capper-Volstead at the end.


                                             ***

                                              34
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 36 of 49




DFA’S PROPOSED CAPPER-VOLSTEAD ACT INSTRUCTION – TO FOLLOW
     THE SUMMARY OF PLAINTIFFS’ CLAIMS AND TO PRECEDE ANY
    SUBSTANTIVE INSTRUCTION ON SECTION 1 OR SECTION 2 OF THE
                                    SHERMAN ACT:
       The defendant in this case, DFA, is a cooperative of dairy farmers who jointly
market, and in some instances jointly process, the raw milk produced on their farms. As in
other agricultural industries, dairy cooperatives, including DFA, join common marketing
agencies, through which multiple cooperatives jointly market raw milk. These activities
are generally exempted from the application of the U.S. antitrust laws under federal laws,
including the Capper-Volstead Act and Section Six of the Clayton Act.
       In this case, the Capper-Volstead Act is a partial affirmative defense. The fact that
it is an affirmative defense means it is something that the defendant, rather than the
plaintiff, has the burden of proving. Here, that means that DFA has the burden of proving,
by a preponderance of the evidence, that it qualifies as a cooperative under the Capper-
Volstead Act. There are four main requirements that a cooperative like DFA must meet in
order to qualify as the type of entity entitled to the antitrust protections afforded by that
law. I will explain those four requirements now.
       First, the cooperative must limit its membership to persons engaged in the
production of agricultural products (in this case, milk). This means that all of DFA’s voting
members must be dairy farmers engaged in the production of raw milk. The fact that DFA
itself owns processing plants does not defeat this requirement, so long as no non-farming
processors are themselves DFA members.
       Second, the cooperative must not deal in the products of non-members to an amount
greater in value than such as are handled by it for members. If DFA shows that the value
of its annual business done with or on behalf of its members exceeds the value of its annual
business done with or on behalf of non-members, this requirement has been satisfied.




                                             35
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 37 of 49




       Third, either (a) no member of the cooperative may be allowed more than one vote
because of the amount of stock or membership capital he may own, or (b) the cooperative
may not pay dividends on stock or membership capital in excess of 8% per annum.
       And fourth, a cooperative must be operated for the mutual benefit of the members
thereof, as such producers. The key word in this provision is “mutual.” This requirement
is designed to ensure that all of DFA’s farmer-members share in the benefits and burdens
of owning the cooperative. Evidence that DFA’s farmer-members all participate in the
results of the cooperative and mutually share in the highs and lows of DFA’s ownership—
the profits and the losses of it—is evidence that DFA is operated for the mutual benefit of
its members. This does not mean that all members must equally benefit from any decision
by DFA, that every decision by DFA must benefit every member, or that every member
must agree with every decision made by DFA’s farmer board of directors or DFA’s
management. It is enough that all of DFA’s members mutually obtain, or share in, the
returns (and expenses) that arise from DFA’s collective processing, handling and
marketing of their products (here, raw milk).
       If you find that DFA has proved each of these four elements, it qualifies as a Capper-
Volstead protected entity.
       If you find that DFA qualifies as a Capper-Volstead protected entity, that does not
mean that it is exempt or immune from the antitrust laws altogether. But it does mean that
certain types of conduct by DFA are to be exempted from liability under the antitrust laws
and you cannot rely upon them to find that any plaintiff has met his, her, or its burden of
proof on any claim.
       For example, the Capper-Volstead Act makes clear that among the authorized
activities of a cooperative are to process, market, handle, and prepare for market its
members’ and other farmers’ milk. Capper-Volstead qualified cooperatives are also
permitted to form marketing agencies in common with other cooperatives to market raw
milk and to enter into agreements to effect these purposes. Thus, you cannot rely on any
of the following conduct to conclude that any plaintiff has met his, her, or its burden of
proof, and you should not draw any adverse inference against DFA and the cooperatives

                                             36
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 38 of 49




with which it has marketing agencies for engaging in the following conduct: (1) DFA’s
ownership or operation of plants to process its and other farmers’ raw milk, (2) DFA’s
entry into marketing agencies in common for the purpose of marketing raw milk, and (3)
any contracts or agreements that DFA entered into to that are necessary to effect such
legitimate purposes
       I will explain below how the Capper-Volstead Act affects your analysis of each
plaintiff’s claims in the event that you find that DFA qualifies as a Capper-Volstead
protected entity.


                                            ***


DFA also requests that the Court insert the following language at the conclusion of the
Instruction regarding “SECTION 1: EXISTENCE OF A CONSPIRACY”:


       If, under my previous instruction, you conclude that DFA has met its burden to show
that it qualifies as a Capper-Volstead protected entity, I further instruct you as follows:
       First, it is not an antitrust violation for cooperatives to own and operate processing
plants. It also is not an antitrust violation for farmers who might otherwise compete directly
against each other when selling their raw milk, to come together to form cooperatives and
other marketing agencies in common for the purpose of jointly bringing their products to
market.
       Furthermore, a Capper-Volstead protected cooperative may lawfully perform for its
farmer-members the tasks necessary to process, prepare for market, handle, and market the
raw milk produced on its members’ farms—and it may make any agreements necessary to
accomplish those legitimate purposes. This means that in marketing the milk of its
members, a dairy cooperative may lawfully fix the prices at which the milk will be sold. A
cooperative is also permitted to work together with other cooperatives to price their
farmers’ products and to figure out how best to handle (get to market) those products in
this same way. These cooperatives may agree among themselves on prices they will charge

                                             37
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 39 of 49




for their products, may allocate territories among themselves, and may make any necessary
agreements among themselves to further the legitimate purposes of jointly marketing their
farmers’ products, even though the antitrust laws may forbid other types of organizations
from combining together in similar conduct.
       In sum, you may not rely on any of the following conduct to conclude that any
plaintiff has met his, her, or its burden of proof to show a violation of Section 1: (1) DFA’s
ownership or operation of plants to process its and other farmers’ raw milk, (2) DFA’s
entry into marketing agencies in common for the purpose of marketing raw milk, and (3)
any contracts or agreements that DFA entered into to effect such purposes.


                                            ***


DFA also requests that the Court insert the following language at the conclusion of the
Instructions   regarding    “SECTION        2:    MONOPSONIZATION             –   WILLFUL
ACQUISITION OR MAINTENANCE OF MONOPSONY POWER”, “SECTION 2:
ATTEMPT TO MONOPSONIZE – ANTICOMPETITIVE CONDUCT”, and
“SECTION 2: CONSPIRACY TO MONOPSONIZE – SPECIFIC INTENT”:


       If, under my previous instruction, you conclude that DFA has met its burden to show
that it qualifies as a Capper-Volstead protected entity, I further instruct you as follows:
       The Capper-Volstead Act limits the type of anticompetitive acts you can rely upon
to determine whether DFA willfully acquired or maintained monopsony power, attempted
to obtain a monopsony, or conspired to obtain a monopsony. That is for the following
reason: the Capper-Volstead Act permits the formation of cooperatives and places no
limitation on their size. As the cooperative grows, so, normally, does its power within the
market, which is perfectly lawful. The Capper-Volstead Act also gives farmers the right to
combine into cooperative monopolies, including obtaining up to 100% market share.
       If you decide that DFA has met its burden to show that it is a Capper-Volstead
protected cooperative, each plaintiff is required to prove that DFA acquired or maintained

                                             38
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 40 of 49




its monopsony power through predatory—not simply anticompetitive—acts. Predatory
acts include only those that excluded or destroyed competition from other buyers of raw
milk, and do not include conduct that DFA is lawfully permitted to engage in under the
Capper-Volstead Act. For example, DFA cannot be found liable for monopsony power that
results from acts such as the voluntary formation, growth. and combination of agricultural
cooperatives, or from its ownership or operation of processing plants, but only for the
acquisition of monopsony power by other, predatory means that exclude competition
between buyers of raw milk.


                                           ***


         DFA’S ALTERNATIVE PROPOSED CAPPER-VOLSTEAD ACT
 INSTRUCTION – TO FOLLOW THE INSTRUCTION REGARDING “INJURY
                                  AND CAUSATION”:
       As I have instructed you, DFA is a cooperative of dairy farmers who jointly market,
and in some instances jointly process, the raw milk produced on their farms. As in other
agricultural industries, dairy farmers and dairy cooperatives, including DFA, join together
in common marketing agencies, through which multiple farmers and cooperatives jointly
market raw milk. These activities are generally exempted from the application of the U.S.
antitrust laws under federal laws, including the Capper-Volstead Act and Section Six of
the Clayton Act.
       In this case, the Capper-Volstead Act is a partial affirmative defense. The fact that
it is an affirmative defense means it is something that the defendant, rather than the
plaintiff, has the burden of proving. Here, that means that DFA has the burden of proving,
by a preponderance of the evidence, that it qualifies as a cooperative under the Capper-
Volstead Act. There are four main requirements that a cooperative like DFA must meet in
order to qualify as the type of entity entitled to the antitrust protections afforded by that
law. I will explain those four requirements now.



                                             39
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 41 of 49




       First, the cooperative must limit its membership to persons engaged in the
production of agricultural products (in this case, milk). This means that all of DFA’s voting
members must be dairy farmers engaged in the production of raw milk. The fact that DFA
itself owns processing plants does not defeat this requirement, so long as no non-farming
processors are themselves DFA members.
       Second, the cooperative must not deal in the products of non-members to an amount
greater in value than such as are handled by it for members. If DFA shows that the value
of its annual business done with or on behalf of its members exceeds the value of its annual
business done with or on behalf of non-members, this requirement has been satisfied.
       Third, either (a) no member of the cooperative may be allowed more than one vote
because of the amount of stock or membership capital he may own, or (b) the cooperative
may not pay dividends on stock or membership capital in excess of 8% per annum.
       And fourth, a cooperative must be operated for the mutual benefit of the members
thereof, as such producers. The key word in this provision is “mutual.” This requirement
is designed to ensure that all of DFA’s farmer-members share in the benefits and burdens
of owning the cooperative. Evidence that DFA’s farmer-members all participate in the
results of the cooperative and mutually share in the highs and lows of DFA’s ownership—
the profits and the losses of it—is evidence that DFA is operated for the mutual benefit of
its members. This does not mean that all members must equally benefit from any decision
by DFA, that every decision by DFA must benefit every member, or that every member
must agree with every decision made by DFA’s farmer board of directors or DFA’s
management. It is enough that all of DFA’s members mutually obtain, or share in, the
returns (and expenses) that arise from DFA’s collective processing, handling, and
marketing of their products (here, raw milk).
       If you find that DFA has proved each of these four elements, it qualifies as a Capper-
Volstead protected entity. I will next explain to you how it affects your deliberations if you
find that DFA qualifies as a Capper-Volstead cooperative.
       If you find that DFA qualifies as a Capper-Volstead protected entity, that does not
mean that it is exempt or immune from the antitrust laws altogether. But it does mean that

                                             40
         Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 42 of 49




certain types of conduct by DFA are to be exempted from liability under the antitrust laws
and you cannot rely upon them to find that any plaintiff has met his, her, or its burden of
proof on any claim.
         For example, the Capper-Volstead Act makes clear that among the authorized
activities of a cooperative are to process, market, handle, and prepare for market its
members’ and other farmers’ milk. Capper-Volstead qualified cooperatives are also
permitted to form marketing agencies in common with other cooperatives to market raw
milk and to enter into agreements to effect these purposes. Thus, you cannot rely on any of
the following conduct to conclude that any plaintiff has met his, her, or its burden of proof,
and you should not draw any adverse inference against DFA and the cooperatives with
which it has marketing agencies for engaging in the following conduct: (1) DFA’s
ownership or operation of plants to process its and other farmers’ raw milk, (2) DFA’s
entry into marketing agencies in common for the purpose of marketing raw milk, and (3)
any contracts or agreements that DFA entered into to effect such purposes.
         If you relied on any of this type of conduct or these types of agreements in
connection with your analysis of my instructions above, I instruct you to go back and
reconsider each of plaintiffs’ claim again based on the following new instructions for each
claim:
         Section 1 Claims: Existence Of A Conspiracy. First, each plaintiff has alleged that
DFA entered into a conspiracy that unreasonably restrained trade in a relevant antitrust
market. In deciding whether DFA entered into an illegal conspiracy that unreasonably
restrained trade, you must consider the following, if you find that DFA qualifies as a
Capper-Volstead protected entity.
         First, it is not an antitrust violation for cooperatives to own and operate processing
plants. It also is not an antitrust violation for farmers who might otherwise compete directly
against each other when selling their raw milk, to come together to form cooperatives and
other marketing agencies in common for the purpose of jointly bringing their products to
market.



                                               41
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 43 of 49




       Furthermore, a Capper-Volstead protected cooperative may lawfully perform for its
farmer-members the tasks necessary to process, prepare for market, handle, and market the
raw milk produced on its members’ farms—and it may make any agreements necessary to
accomplish those legitimate purposes. This means that in marketing the milk of its
members, a dairy cooperative may lawfully fix the prices at which the milk will be sold. A
cooperative is also permitted to work together with other cooperatives to price their
farmers’ products and to figure out how best to handle (get to market) those products in
this same way. These cooperatives may agree among themselves on prices they will charge
for their products, may allocate territories among themselves, and may make any necessary
agreements among themselves to further the legitimate purposes of jointly marketing their
farmers’ products, even though the antitrust laws may forbid other types of organizations
from combining together in similar conduct.
       In sum, you may not rely on any of the following conduct to conclude that any
plaintiff has met his, her, or its burden of proof to show a violation of Section 1: (1) DFA’s
ownership or operation of plants to process its and other farmers’ raw milk, (2) DFA’s
formation of marketing agencies in common for the purpose of marketing raw milk, and
(3) any contracts or agreements that DFA entered into to effect such purposes.
       If you previously relied on such conduct to conclude that DFA violated Section 1 of
the Sherman Act, I instruct you to disregard that conclusion, and to consider the evidence
again under the Capper-Volstead standard I have just outlined.
       Section 2 Claims: Predatory Conduct. Each plaintiff has also claimed that DFA
has an unlawful monopsony in a relevant market, attempted to monopsonize a relevant
market, and conspired to monopsonize a relevant market. If you find that DFA qualifies as
a Capper-Volstead protected entity, it will also impact your analysis of these claims based
on monopsony. As I have already instructed you, each of these claims ordinarily requires
that each plaintiff prove that DFA engaged in anticompetitive conduct. The Capper-
Volstead Act, however, limits the type of anticompetitive acts you can rely upon to
determine whether DFA willfully acquired or maintained monopsony power, attempted to
obtain a monopsony, or conspired to obtain a monopsony. That is for the following reason:

                                             42
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 44 of 49




the Capper-Volstead Act permits the formation of cooperatives and places no limitation on
their size. As the cooperative grows, so, normally, does its power within the market, which
is perfectly lawful. The Capper-Volstead Act also gives farmers the right to combine into
cooperative monopolies, including obtaining up to 100% market share.
      If you decide that DFA has met its burden to show that it is a Capper-Volstead
protected cooperative, each plaintiff is required to prove that DFA acquired or maintained
its monopsony power through predatory—not simply anticompetitive—acts. Predatory
acts include only those that excluded or destroyed competition from other buyers of raw
milk, and do not include conduct that DFA is lawfully permitted to engage in under the
Capper-Volstead Act. For example, DFA cannot be found liable for monopsony power that
results from acts such as the voluntary formation, growth, and combination of agricultural
cooperatives, or from its ownership or operation of processing plants, but only for the
acquisition of monopsony power by other, predatory means that exclude competition
between buyers of raw milk. If you find that DFA qualifies as a Capper-Volstead protected
entity, you must consider these limitations in deciding each element of each plaintiff’s
Section 2 claims, as I have instructed you. In particular, I instruct you to disregard any
previous conclusion you may have reached regarding plaintiffs’ Section 2 claims that is
inconsistent with this Capper-Volstead instruction.


Authority:   7 U.S.C. § 291; see generally Case-Swayne Co., Inc. v. Sunkist Growers,
             Inc., 389 U.S. 384, 394-96 (1967); Nat’l Broiler Mktg. Ass’n v. United States,
             436 U.S. 816, 824-25 (1978); Fairdale Farms Inc. v. Yankee Milk Inc., 635
             F.2d 1037, 1039-45 (2d Cir. 1980); Bell v. Fur Breeders Agric. Coop., 348
             F.3d 1224, 1235 (10th Cir. 2003); In re: Processed Egg Prods. Antitrust
             Litig., 322 F. Supp. 3d 599, 600-04 (E.D. Pa. 2018); Treasure Valley Potato
             Bargaining Ass’n v. Ore-Ida Foods, Inc., 497 F.2d 203, 213-17 (9th Cir.
             1974); Kinnett Dairies v. Dairymen Inc., 512 F. Supp. 608, 630-39, 643
             (M.D. Ga. 1981), aff’d, 715 F.2d 520 (11th Cir. 1983).

                              DAMAGES GENERALLY
      If you decide in favor of Defendants, you will not consider these instructions about
damages. But, if you decide for Plaintiffs, you must determine the amount of money that

                                            43
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 45 of 49




will fairly compensate each Plaintiff for each item of harm that was caused by
Defendants’ conduct. This compensation is called “damages.” The purpose of
compensatory damages is to put an injured Plaintiff in a position as close as possible to
that which he or she would occupy if the violation had not occurred. They are not used to
punish wrongdoers or to deter particular conduct in the future.
                       BASIS FOR CALCULATING DAMAGES
       You are permitted to make just and reasonable estimates in calculating Plaintiffs’
damages. You are not required to calculate damages with mathematical certainty or
precision. Damages may not be based on sympathy, guesswork, or speculation.
       Plaintiffs need only proffer a reasonable estimate of damages. They must also
prove the reasonableness of each of the assumptions upon which the damages calculation
is based. If you find that Plaintiffs have provided a reasonable basis for determining
damages, then you may award damages based on a just and reasonable estimate
supported by the evidence.
               DAMAGES: CAUSATION AND DISAGGREGATION
       If you find that DFA violated the antitrust laws and that any plaintiff was injured by
that violation, each such plaintiff is entitled to recover for the injury that was the direct
result or likely consequence of the unlawful acts of DFA. Each plaintiff bears the burden
of showing that his, her, or its injuries were caused by DFA’s alleged violations, as opposed
to any other factors. If you find that a plaintiff’s alleged injuries were caused in part by
DFA’s alleged violation and in part by other factors, then you may award damages only
for that portion of plaintiff’s alleged injuries that was caused by DFA’s alleged violation.
       Each plaintiff claims that he, she, or it suffered injury because he, she, or it received
lower pay premiums for the raw milk he, she, or it sold than he, she, or it would have
received had the alleged violation not occurred. DFA contends that any decrease any
plaintiff experienced in pay premiums was caused by market factors for which DFA cannot
be held liable. No plaintiff is entitled to recover for changes in premiums that resulted
solely from other causes, including supply and demand cycles in the dairy industry,
conditions specific to that plaintiff’s dairy farm, or changes arising from the normal course

                                              44
        Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 46 of 49




of business activity or external market forces. The presence of these factors does not negate
the possibility that each plaintiff suffered antitrust injury, but no plaintiff is entitled to
recover for damages caused by such external market forces or arising from the normal
course of business activity. Each plaintiff only may recover for damages caused to him,
her, or it by the alleged antitrust violation.
       Each plaintiff bears the burden of proving damages by a preponderance of the
evidence, including apportioning damages between lawful and unlawful causes. If you find
that any plaintiff was injured by DFA’s alleged violation, and there is a reasonable basis to
apportion that plaintiff’s alleged injury between lawful and unlawful causes, then you may
award damages apportioned to unlawful causes for any such plaintiffs.
       If you find that any plaintiff’s alleged injuries were caused by factors other than
DFA’s alleged violation, then you must return a verdict for DFA. If you find that there is
no reasonable basis to apportion any plaintiff’s alleged injury between lawful and unlawful
causes, or that apportionment can only be accomplished through speculation or guesswork,
then you may not award any damages at all for all such plaintiffs.


Authority:     Model Jury Instructions in Civil Antitrust Cases, B-310 (Am. Bar Ass’n
               2016) (modified instruction).

                           JOINT AND SEVERAL LIABILITY
       Each participant in a conspiracy that violates the antitrust laws is jointly and
severally liable for all of the damages resulting from the conspiracy. In other words, each
participant in the conspiracy is fully liable for all of the damages caused by the
conspiracy.
       If you find that Plaintiffs have proven the existence of a conspiracy, that
Defendants participated in the conspiracy, and that Plaintiffs are entitled to recover
damages, then Defendants would be liable for all damages caused by the conspiracy.
                                      VERDICT FORM
       I will provide you with a verdict form that will guide you in making your


                                                 45
          Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 47 of 49




determinations in this action. You must fill out the verdict form in accordance with these
jury instructions. If there is any conflict between the verdict form and these instructions,
you must follow these instructions.
                            CONCLUDING INSTRUCTIONS
                   JURY DELIBERATIONS/UNANIMOUS VERDICT
          The verdict must represent the considered judgment of each juror. In order to
return a verdict, you must all agree. Your verdict must be unanimous.
          You must consult with one another. You must try to reach an agreement if you
can do so without sacrificing your individual judgment. Each of you must decide the case
for yourself, but do so only after an impartial consideration of the evidence with your
fellow jurors. Do not hesitate to re-examine your views and change your opinions if you
are convinced they are wrong. But do not surrender your honest opinion as to the weight
or effect of evidence solely because of the opinions of your fellow jurors, or for the mere
purpose of returning a verdict.
         If you need to communicate with me, you should send a note through the Court
Officer, signed by your foreperson. You must not discuss with the court or with any other
person what is said in deliberations, and any note you send to the court must not include
this information. In other words, you may ask the court questions but, in doing so, you
must not reveal what the jurors are thinking or saying. You must not tell anyone how the
jury stands numerically or otherwise until after you have reached a unanimous verdict
and you have been discharged. Even then you need not speak to anyone about this case
unless you want to.
          When you have reached a verdict, tell the Court Officer that you have reached a
verdict, but do not tell the Court Officer what the verdict is. You will then be brought into
the courtroom where I shall ask you if you have reached a verdict, and, if you have, what
it is.
                                  JUROR NOTE TAKING
         During the trial, you have been provided with pen and paper, and some of you
have taken notes. As I explained at the beginning of the trial, all jurors should be given

                                              46
       Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 48 of 49




equal attention during the deliberations regardless of whether or not they have taken
notes. Any notes you have taken may only be used to refresh your memory during
deliberations. You may not use your notes as authority to persuade your fellow jurors as
to what a witness did or did not say. In your deliberations you must rely upon your
collective memory of the evidence in deciding the facts of the case. If there is any
difference between your memory of the evidence and your notes, you may ask that the
record of the proceedings be read back. If a difference still exists, the record must prevail
over your notes. I will now describe the process for a read back.
                              READ BACK OF EVIDENCE
        If, during your deliberations, you are unable to recall with any degree of accuracy,
a particular part of the testimony, or part of these instructions, you may do the following:
       1.     Write out your question, and have the foreperson sign it;
       2.     Knock on the door of the jury room; and
       3.     Deliver your note to the Court Officer, to give to me.
        After the attorneys have been consulted, and the record has been reviewed, I shall
decide what action to take. I will tell you my ruling.
                  SELECTION AND DUTIES OF A FOREPERSON
        I select ______________ to act as your foreperson. The foreperson acts as a
chairperson or moderator. It is your duty to see that discussions are carried out in a
sensible and orderly manner and to see that the issues submitted for the jury’s decision
are fully and fairly discussed, and that every juror has a chance to say what he or she
thinks upon every question. When ballots should be taken, you will see that it is done.
You will act as the jury’s spokesperson in the courtroom. In all other respects, the
foreperson is the same as every other juror. His or her vote or opinions do not count more
or less than those of his or her fellow jurors.
       Ladies and gentlemen of the jury, you may now take the case and retire to begin
your deliberations.
   Dated at Burlington, in the District of Vermont, this ___ day of September, 2020.



                                              47
Case 2:16-cv-00287-cr Document 307-1 Filed 08/24/20 Page 49 of 49




                              _______________________________
                             Christina Reiss, District Judge
                             United States District Court




                               48
